Citation Nr: 1146542	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-36 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from February 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 30 percent rating, effective from September 7, 2007.

The Board notes that in November 2009, the Veteran filed a claim for service connection for Parkinson's disease as due to exposure to herbicides.  That issue is currently under development at the RO, and is thus, not before the Board at this time.  See November 2009 claim; November 2009 Veterans Claims Assistance Act letter; January 2010 deferred rating decision; January 2010 VA examination request.  


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms including sleep problems, flashbacks, intrusive thoughts, daily anxiety, irritability, conflicts with supervisors, few friends, and memory problems; however, there have been no problems noted with his affect or his speech, no panic attacks were reported, there has been no indication of difficulty in understanding complex commands, impaired judgment, impaired thinking, or disturbances of motivation and mood, and while he has had moderate difficulty in establishing and maintaining effective work and social relationships, he has been able to establish and maintain relationships with his family and was able to work full time for many years until he retired in 2009. 



CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).   The U.S. Supreme Court (Sup. Ct.) reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information/evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden on VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2007 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  Since the appellate issue in this respect (entitlement to assignment of an initial rating in excess of 30 percent) is a downstream issue from that of service connection (for which the September 2007 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003.  This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the rating assigned.  In addition, a November 2008 statement of the case (SOC) properly provided him notice of the criteria for rating PTSD, including what the evidence showed, and why the current rating was assigned.  The Veteran has had ample opportunity to respond and supplement the record.  He is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board also notes that in the September 2007 VCAA letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  The Board finds that the VA examinations in 2008 and 2009 were adequate and included a review of the claims folder and a history obtained from the Veteran, in addition, examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The 2008 and 2009 VA examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

In a letter dated in January 2008, the Veteran's private therapist, Peter Gusman, M.A., indicated he had been treating the Veteran since January 2007, for PTSD, delay onset, and compulsive gambling.  Private treatment records, dated from January 2007 through January 2009, from Peter Gusman, M.A., showed that the Veteran underwent regular individual counseling.  In May 2008, the Veteran spoke about his employment stressors that had been affecting his physical health.  He was considering seeking an early retirement to help reduce his feelings of anxiety and stress.  In July 2008, he spoke about the steps he had taken to regulate his feelings of anxiety, and had made some improvements to regulate his emotional and environmental triggers to reduce the risk of gambling.  He was able to process developing a financial plan to pay off his gambling debt.  In November 2008, he reported having severe health issues involved increased symptoms of his Parkinson's disease and PTSD, and he described having insomnia and flashbacks of being in Vietnam.  In December 2008, the Veteran reported he was retiring from his job because he was unable to perform his job without increased symptoms of depression, anxiety, and Parkinson's disease.  One week later, he reported difficulties in learning how to adjust to being retired from work, and expressed a need to work on learning how to regulate his thoughts and emotions in order to reduce the risk in using gambling as a means to seek comfort.  In January 2009, he reported difficulties sleeping at night because of the increase in flashbacks he experienced, involving his service in Vietnam.  He described how he used gambling as a means to manage his symptoms of Parkinson's and PTSD.  

VA treatment records showed that in September 2007, it was noted that the Veteran had Parkinson's disease for eight years.  He worked as a plant safety specialist, and was very active and did not get sleepy during the work day, so he declined medication to combat drowsiness.  On neurologic examination he was note to look fatigued and sleepy, but was attentive, cooperative, and an excellent historian.  In January 2008, he reported he still suffered from insomnia.

On VA examination in February 2008, the Veteran reported he worked full time as a manager for the post office, since 1986, and he denied any time lost from work due to PTSD.  He reported he was moody with his wife, due to PTSD symptoms, up until 1981, when she was going to leave him, but then he was able to cope with his PTSD symptoms better with spiritual interventions.  He was moody and angry with his son when he was growing up, but had apologized several years ago and they had a better relationship.  He had few friends.  His leisure activities included fishing, reading, working in the yard, and working on mechanical things.  He denied current suicidal thoughts, but had thoughts about ending his life in the future if his health deteriorated such that he felt he had no quality of life.  He reported that since the mid-1980s he had not assaulted anyone and denied current verbal confrontations.  The examiner noted that the Veteran's full time work was stressful for him because of having to interact with supervisors and fire employees.  He experienced a supportive relationship with his family, had recreational activities he enjoyed, and had sarcastic interactions with supervisors or anyone who challenged him.  He had nightly sleep disturbance and anxiety once or twice per week.  

Further in February 2008, on the mental status examination, the Veteran was found to be alert, oriented, and cooperative, and maintained good eye contact.  His speech was normal and clear, his thought process was goal-directed, his thought content was without audio or visual hallucinations, and he had no suicidal or homicidal ideation.  It was also noted that due to his Parkinson's disease, the Veteran had audio and visual hallucinations.  The examiner noted that the Veteran responded in a logical manner, had no inappropriate behavior, and his personal hygiene was okay.  He had some problems with basic activities of daily living (ADLs), including problems in managing money.  He had some memory impairment, such as remembering names and places, and had some obsessive or ritualistic behaviors, in that he was in recovery from a gambling obsession.  He had no history of panic attacks or depressed mood, but did experience an anxious mood once or twice per week.  His impulse control was noted to be okay.  He had difficulty falling and saying asleep every night, and sometimes went two or three days without sleep.  He felt lethargic due to chronic sleep disturbance.  The diagnosis was PTSD, as likely as not related to combat experiences in Vietnam.  He was also noted to have Parkinson's disease, with side effects of the medications for this disease, including involuntary head movements.  A Global Assessment of Functioning (GAF) score of 55 was assigned, due to PTSD.  The examiner noted that due to PTSD symptoms the Veteran had daily sleep disturbance, work stress, anxious mood, conflicts with supervisors, few friends, memory problems, and problems with ADLs.  

VA treatment records showed that in August 2008, the assessment for the Veteran included that he had nightmares and intrusive thoughts concerning his time in service, with possible delayed PTSD without depressive symptoms, and visual hallucinations (not frightening) that were possibly due to his prescriptions and possibly due to Parkinson's disease.  Also, in August 2008, he had a negative PTSD screen.  In January 2009 he was referred for a neuropsychiatric examination due to concerns of problems adhering to his medication regime and also reports of visual hallucinations.  He reported that the visual hallucinations did not bother him because he knew they were not really there.  He reported that he did not receive auditory commands.  He denied suicidal and homicidal ideation, but admitted to verbal and auditory hallucinations as recent as that morning.  On examination, the Veteran was fully oriented.  The total scale score on the RBANS (66th percentile) was not suggestive of significant deficits in overall cognitive functioning.  It was noted that since 2002 his immediate memory had decreased and delayed memory had increased.  

On VA examination in September 2009, the Veteran reported he participated in counseling with Peter Gusman every three weeks, from which he received benefit.  He reported problems with screaming in his sleep and with anxiety.  He also reported that he worked as a transportation manager for USPS until September 2008, at which time he was put on sick leave at the recommendation of his neurologist, who felt that the stress at work was exacerbating his Parkinson's symptoms.  It was noted that he had retired in May 2009 due to his physical illness, and over the past 24 months he had not worked due to his physical illness, and not related to his mental health symptoms.  In the past, he had experienced some irritability at work without significant negative consequences, and he had been working for the past three years on a part time basis for the Department of Conservation, which involved him going fishing daily and notify the Department if he found other people violating fishing, littering, or fire laws.  The examiner noted that overall the Veteran's psychosocial functioning appeared to be mildly impaired without change since his last evaluation (in February 2008).  With regard to marital and family relationships, it was noted that he had been married for 38 years and his wife was supportive of him.  He had one adult son and two grandchildren with who he had good relationships.  The examiner indicated that overall, this area of functioning appeared to be adequate with little changes since his last evaluation.  The Veteran reported that his friends consisted of his brother-in-law, with whom he had a good relationship and maintained contact with about once per week.  The examiner noted that the Veteran's social functioning appeared to be moderately impaired, with some increase since his last evaluation.  The examiner noted that the Veteran's impulse control appeared to be adequate without significant change since the last evaluation.  The Veteran had no suicidal ideation or attempts. On mental status examination, the Veteran was found to be alert, oriented, and cooperation, and maintained good eye contact.  His speech was normal and clear, and his thought process was goal-directed, and thought content was without hallucinations or suicidal or homicidal ideation.  He presented with a euthymic mood and appropriate affect.  The Veteran acknowledged auditory and visual hallucinations with the most recent being about three months prior, and he indicated that the hallucinations did not bother him because he was able to understand that they are not really.  He denied command hallucinations.  The examiner concluded that overall this area of functioning, with regard to hallucinations, appeared to be mildly to moderately impairing with little change since the last evaluation.  The examiner indicated that during the interview the Veteran responded in a logical manner and had no inappropriate behavior.  His maintenance of personal hygiene and other basic activities of daily living and his impulse control were noted to be okay.  He had no obsessive or ritualistic behavior.  It was noted that the Veteran experienced little problems with a depressed mood, experienced anxiety on a daily basis, and did not experience panic attacks, and the examiner opined that the Veteran's symptoms appeared to be moderately impairing him with an increase in anxiety since his last evaluation.  With regard to sleep impairment, the examiner opined that the Veteran's symptoms continued to be significantly impairing with little change since the last evaluation.  The examiner summarized that the Veteran's social functioning was impacted by PTSD symptoms including daily anxiety, auditory and visual hallucinations, friends limited to relatives, and sleep disturbance, and his occupational functioning was impacted by the PTSD symptom of irritability.  A GAF score of 54 was assigned, due to PTSD, and the examiner noted that this represented a slight increase of his symptoms since the last evaluation.  The examiner explained that the Veteran's behaviors associated with the GAF score included daily anxiety, auditory and visual hallucinations, friends limited to relatives, sleep disturbance, irritability, re-experiencing of trauma, hyperarousal, and avoidance of trauma-related stimuli.  

In a statement submitted in October 2009, the Veteran reported that he was diagnosed with Parkinson's disease in 1998, that he started out with small tremors which had progressively gotten worse, and that he could only control his body movements with medication.  He reported that he now suffered from memory loss and hallucinations, that his walking was impaired , that he had difficulty getting up from chairs, and that his speech was slurred.

VA treatment records showed that in February 2009, the Veteran was seen for follow-up in the neurology outpatient department, and he complained of awakening three to four times nightly because of shaking and pain in the legs and tremors.  He had broken four teeth at night secondary to gritting his teeth at night.  The impressions included Parkinson's disease, with wearing off and dyskinesias, subjective memory impairment, and hallucinations.  In July 2009, the Veteran was seen for a neurology outpatient appointment, and reported he continued to have nondisturbing hallucinations.  On examination, he was alert and oriented.

III. Analysis

1. Laws and Regulations 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 . 

The Veteran's PTSD has been evaluated as 30 percent disabling, effective from September 7, 2007, pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under that DC, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411. 

A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for PTSD if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

In assessing a psychiatric disability, a Global Assessment of Functioning (GAF) score is often assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Richard v. Brown, 9 Vet. App. 266 (1996).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995). 

In this case, the record reflects that the Veteran's GAF scores have been reported as 55 (in 2008) and 54 (in 2009).  A GAF score of 51 to 60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  The Court has noted the importance of GAF scores in evaluating mental disorders; however, a GAF score is only one aspect of numerous facets which go into rating a psychiatric disability.  Id. 

2. Discussion

The Veteran contends that he should be entitled to an initial rating in excess of 30 percent for his service-connected PTSD.  In support of his claim, he reported that his PTSD has caused him to suffer many symptoms, to include, but not limited to chronic sleep problems, flashbacks, intrusive thoughts, daily anxiety, irritability, conflicts with supervisors, few friends, memory problems, and exacerbation of his health problems.  

With regard to the specific criteria listed in DC 9411, for the assignment of a 50 percent rating, the Board notes that there has been a showing that the Veteran has at most social impairment as well as at most moderate occupational impairment, including reduced reliability and productivity.  On examination, there have been no problems noted with his affect or his speech.  While he has reported having daily  anxiety, he has denied having panic attacks.  Review of treatment records and the VA examination report do not show difficulty in understanding complex commands or impairment of long-term memory.  There have been no problems noted with the Veteran's thought processes, insight, or judgment.  He has denied depressive symptoms, and there have been some reports of moodiness, but overall there have been minimal disturbances of mood and motivation.  The record also reflects that he maintains relationships with his wife, son, and other family members, and that he was working full time up until May 2009, when he retired due to physical illness.  While the Board acknowledges that the examiner suggested on the 2009 VA examination that the Veteran's symptoms had slightly increased since the prior VA examination in 2008, the Board notes that increase in symptoms has been somewhat minimal and involved mildly increased anxiety, sleep impairment, and social functioning.  Thus, a thorough review of the record shows that while the Veteran's PTSD symptoms approximate some of the criteria for a 50 percent rating, the pertinent evidence of record shows the Veteran's PTSD is manifested by symptoms that more nearly approximate a 30 percent rating under DC 9411.  38 C.F.R. § 4.7.  

The Board also notes that the Veteran has Parkinson's disease, which was diagnosed in approximately 1998, and which has apparently caused many overlapping symptoms which have been attributed to both Parkinson's disease and the medications he takes for the disease.  These symptoms have included memory loss and audio and visual hallucinations, which the Veteran reported as non-disturbing because he knows they are not true, and which the VA examiner in 2009 found to be mildly to moderately impairing.  And even if these symptoms of memory loss and hallucinations were attributed to the Veteran's PTSD, the Board still finds that these symptoms are at most moderate, and that the criteria for a 50 percent rating have still not been approximated.  38 C.F.R. § 4.7.  In the instant case, the Board's inquiry is limited to whether the preponderance of evidence of record, or at least a 50-50 balance of the evidence, supports the grant of a 50 percent rating, and after carefully considering the pertinent evidence of record the Board finds a higher rating is not warranted.  The Board is aware that the symptoms listed under the 50 percent rating are examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 50 percent rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, even considering his other PTSD symptoms (not specifically listed in DC 9411) - including, but not limited to, sleep impairment, intrusive thoughts, flashbacks, and irritability - the record does not show that he manifests symptoms which equal or more nearly approximate the criteria for a 50 percent rating.  While he clearly had fluctuating PTSD symptoms which affected his efficiency and ability to perform occupational tasks and affected his social abilities, he has maintained his family relationships and other significant relationships and he was able to keep the same job for many years, without missing work due to PTSD, until he retired in May 2009.  Thus, even considering his GAF scores which ranged from 55 to 54 (evidencing moderate symptoms), he was never shown to have PTSD symptomatology, at any time during the appeal period, of such severity so as to warrant a 50 percent rating.  

The Board concludes that at no time since September 7, 2007, has the Veteran's PTSD been more disabling than the 30 percent rating currently assigned.  Fenderson v. West, supra.  Therefore, and for reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a 50 percent disability rating for PTSD, and the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

3. Extraschedular Consideration

The Board finds that the Veteran's disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

With regard to employment, the record reflects that the Veteran retired in May 2009 basically due to physical illness.  Here, as explained above, the rating criteria for the Veteran's service-connected PTSD, reasonably describe his disability level and symptomatology, and provide for a greater evaluation for more severe symptoms.  For these reasons, the disability picture due to the Veteran's PTSD is adequately contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, also deemed adequate.  Additionally, there is no indication the Veteran has been frequently hospitalized due to his PTSD.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted in this matter. 



ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


